Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/14/21 has been entered.  Claim 9 is cancelled.  Claims 1-8, 10-20 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The rejection of claims 1-8, 10-20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to the amendments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?

STEP 2A. Prong 1
The claims disclose the abstract idea of classification of data exchanges/financial transactions based on customizable criteria.
Exemplary claim 1 recites the following abstract concepts that are found to include “abstract idea”: 
receive, at least one set of customizable criteria defined by the FI system, the customizable criteria comprising criteria for classifying financial transactions;
receive a posting file associated with at least one data exchange, the posting file identifying an entity and at least one data exchange parameter associated with each data exchange; 
determine if each data exchange satisfies at least one set of the at least one set of customizable criteria; 
in response to determining that at least one data exchange satisfies the at least one set of customizable criteria: 
classify each data exchange that satisfies one set of customizable criteria based on the at least one data exchange parameter and the at least one set of customizable criteria; 
assign each data exchange to a particular category based on its respective classification, 
transmit each assigned financial transaction to a loyalty system from the transaction processor, 
wherein the loyalty system credits, for each data exchange, an account associated with the entity identified with the particular data exchange with a valuation return based on the particular valuation return rate corresponding to the particular category to which the data exchange is assigned..”
in response to determining that at least one financial transaction satisfies more than one set of customizable criteria associated with more than one category of the plurality of categories, 
automatically, and for each financial transaction that satisfies more than one set of customizable criteria: classify each financial transaction that satisfies more than one set of customizable criteria based on the at least one financial transaction parameter and satisfied sets of customizable criteria; 
determine a list of categories a particular classified financial transaction satisfies; 
assign the particular classified financial transaction to the category on the list of categories associated with the relatively lowest sequence number corresponding to the relatively highest priority; and 
transmit the particular financial transaction to a loyalty system, wherein the loyalty system credits, for the particular classified financial transaction, the account associated with the entity identified with the particular financial transaction with the valuation return associated with the particular valuation return rate corresponding to the particular category to which the financial transaction is assigned.
The remaining limitations are no more than computer elements (i.e., a hardware processor, memory, a communication module) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. For example, but for the “by one of more processors (see claim 19)” language, “receiving, determining, classifying, assigning, crediting” in the context of this claim encompasses the user manually receiving, analyzing and classifying the data to then credit the account. 
The practice of receiving, determining, classifying, assigning data, as well as crediting accounts is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the applying loyalty rewards to accounts. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
The claim recites one additional element: that a processor is used to perform the steps.
The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (obtaining, by a computer system, state data). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. 
Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.
STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the memory or processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
MPEP 2106.05(d)(II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claim is ineligible.


Response to Arguments
Applicant’s arguments dated 6/14/21 with respect to the 103 rejection have been considered but are moot because the rejection has been withdrawn.   The claims are considered unconventional over 102/103.
After further review/analysis of the claims, the Examiner has determined that the claims are not patent eligible, under 35 USC 101.  The specification was further reviewed to see if any additional elements could be added to transform the abstract idea into a patent eligible application.  However, the Examiner was not able to find such elements.  Applicant is invited to further review the specification and suggest any element or a combination of elements sufficient to ensure that the claims amount to significantly more than the exception.  
With respect to the 101 rejection, the Examiner is not persuaded that the claims are eligible.  
Applicant argument
This solution is “necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks.” Subject Matter Eligibility Examples: Abstract Ideas, Example 2,https.//www uspto.gov/sites/default/files/documents/101_examples 37to42_20190107 pdf,  last accessed June 9, 2021. Particularly the claimed solution overcomes the problem of inflexible or rigid automatic transaction categorization by loyalty systems which cannot be readily modified or customized by financial institutions. Applicant respectfully submits that this is parallel to example 2 of the USPTO 101 examples.

Examiner’s Response
The Examiner believes Applicant meant to cite “Example 42” not “Example 2”, based on the link provided by Applicant.
Example 42, at first, claims the concept of a method that allows for users to access patients’ medical records and receive updated information from other users. It is a method of managing relationships or interactions between people.  This concept recites an abstract idea because it falls within the ‘Certain Methods of Organizing Human Activity’ grouping.  However, the claim further includes a combination of additional elements which integrates the abstract idea into a practical application. Such combination recites a specific improvement by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user.

The Examiner points out that the current invention does not disclose a non-conventional or non-generic arrangement of conventional pieces. Instead, it uses generic computer technology to perform functions of the abstract idea. However, the Courts have determined that improvements to an abstract idea do not amount to significantly more than said abstract idea (Alice).
Furthermore, The Examiner notes that the current invention receives, manipulates transaction data, identifies items within the data, applies criteria to data associated with the items, classify each transaction based on parameters, and assign the transactions to categories, based on the rules before transmitting the data to a loyalty system.  In other words, the processor performs generic functions and is used as a tool.
All of the steps cover subject matter viewed as a certain method of organizing human activity but for the recitation of generic computer components.  That is, other than reciting “by a transaction processor” or “by the transaction processor”, nothing in the claim elements precludes the steps from practically being performed manually by a human.
The above paragraphs highlight the problem Applicants seek to solve, which is to assign financial transactions to categories, based on the rules before transmitting them to a loyalty system.  .  It does use computer automation to solve the problem, but the problem is one of business inventory realm and uses computer technology as a solution, rather than solving a technical computer problem.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gutpa et al. (2021/0201372 A1) –Cash Identification and Displacement Strategy-
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627
October 26, 2021